Citation Nr: 0418838	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar spine.

2.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The veteran had active duty from November 1960 to October 
1964.  

This claim initially came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The RO, in pertinent part, denied claims of entitlement to 
service connection for residuals of a back injury and 
multiple sclerosis.  

In July 2003 the Board remanded the claims to the RO for 
further development and adjudicative action.

In February 2004 the RO most recently affirmed the 
determinations previously entered.

The claims have been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has sent VCAA notice letters compliant with 
Quartuccio, supra, referable to the disabilities at issue.  
However, as the courts continue to further interpret the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), the record should be examined 
during the course of this REMAND to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio, 
supra.  

By a letter received in February 2004, the veteran reported 
treatment from Family Vision Centers.  Records from Family 
Vision Centers have not been previously identified as 
relevant.  The AMC should attempt to obtain these records.

In the letter received in February 2004, the veteran also 
provided the address of Dr. S. Nadalson, which does not 
appear to have been previously provided since the Board's 
July 2003 Remand.  In addition, it is not clear that the 
complete records of T. Dunn, DC, and of Southern Ohio Eye 
Associates have been requested.  The AMC should attempt to 
obtain those records.

The veteran's February 2004 letter also includes an address 
for the Franklin County Court of Common Please, which he had 
not previously provided.  The AMC should attempt to obtain 
the identified records from that Court.  The Board notes that 
the veteran has indicated that Franklin County has not 
retained the 1982 records at issue.  

If that Court is unable to locate records other than the 
record already submitted by the veteran, the AMC should, as 
the Board indicated in the July 2003 Remand, request records 
from the Ohio Bureau of Employment Services, at the address 
provided below.

After all development noted above has been conducted, any 
additional records obtained should be reviewed by the 
provider who conducted the February 2004 VA examination.  The 
examiner should be asked to provide an addendum addressing 
the additional evidence, including whether the evidence 
changes any conclusion reflected in the February 2004 
examination report.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should request the 
following records:
(a)	Ted J. Dunn, D.C., 1530 N. Bridge 
Street, Chillicothe, OH  45601, 
including records of care in 1994 and 
1997, to include records of physical 
therapy provided or physical therapy 
referral.
(b)	If the records of Dr. Dunn reflect 
that the veteran was referred 
elsewhere for physical therapy, the 
AMC should attempt to obtain records 
from the physical therapy provider.
(c)	Southern Ohio Eye Associates, 50 N. 
Plaza Blvd., Chillicothe, OH  45601.
(d)	Family vision Centers, 218 E. North 
St., Waverly, Ohio, for treatment from 
1984 to the present.  
(e)	Dr. Sue Nadolson, Franklin Clinic, 
100 N. Walnut, Chillicothe, Ohio.  

4.  The AMC should also request the 
following records:
(a)	Clerk of Courts, Court of Common 
Pleas, Franklin County, 329 S. High 
Street, Columbus, OH  43017, and 
request the complete records of Case # 
81CV-09-4818, [Veteran] v. Ohio Bureau 
of Employment Services. 
(b) Ohio Bureau of Employment Services, 
374 N. Main St. P.O. Box 659, Marion, 
OH 43302.  The AMC should request any 
records for the veteran, especially any 
records prior to 1985.  

5.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for DJD and DDD of the lumbar 
spine and MS since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

7.  After the development described above 
is completed, the examiner who conducted 
the February 2004 VA examination, or 
other reviewer if that examiner is not 
available, should be requested to review 
the additional records.  The reviewer 
should be asked whether the additional 
evidence would affect or change any 
conclusion reported in the February 2004 
VA examination.  In particular, the 
examiner should be asked how the 
additional evidence affects (1) the 
conclusion that it is less than likely 
that the veteran's current DJD or DDD 
is/are related directly or otherwise to 
an automobile accident incurred in 1963, 
or to any other incident of the veteran's 
military service; and, 



(2) the conclusion that it is less than 
likely that the veteran has MS which was 
manifested in service or manifested to a 
10 percent degree within 7 years after 
the veteran's service discharge.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the above-noted review.  

The examiner must annotate the medical 
review report(s) that the claims file was 
in fact made available for review in 
conjunction with the review.  Any further 
indicated special studies must be 
conducted.  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
specialist's report(s) of required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for DJD and DDD of the 
lumbar spine and for MS.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result denial of the claims.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

